Wright, J.,
dissenting. Today the majority applies a rule of discovery to toll the statute of limitations in cases alleging childhood sexual abuse where the alleged victim claims to have repressed the memory of the abuse until a later time. Consequently, the majority adopts a rule of accrual based on “when the [alleged] victim recalls or otherwise discovers” the earlier abuse, regardless of the conditions under which the alleged victim subsequently recovers the repressed memory. Because I believe the methods used by psychologists and *121psychoanalysts to retrieve repressed memories are unreliable and are not sufficiently established to have gained a general acceptance in the fields of either forensic or clinical psychology, I respectfully dissent.
This case presents a very troubling issue, one which evokes deep and conflicting emotions. If reports of the prevalence of childhood sexual abuse are true, our decision today will have far-ranging consequences. Most of these cases pit family members against family members in a painful confrontation. I struggled at length with this issue before I finally arrived at my current position. I am quite disturbed by the majority’s almost casual treatment of its decision to extend a rule of discovery to these “repressed memory” cases without fully discussing all the issues, including the fact that there is sharp disagreement in the psychology community as to whether a repressed memory actually can be retrieved and, if it can, whether the memory is accurate. Because the majority has failed to do so, I feel compelled to offer the following discourse.3
I must note first that most studies dealing with the memory of children indicate that a child’s first memories do not occur until about the age of three or four and that adults have no recall of specific events that occurred before the age of two. Encyclopedia of Learning and Memory (1992) 26-29. Moreover, studies have shown that while all three stages of memory — perception, retention, and retrieval — are susceptible to influence and suggestion, the last stage, retrieval, is especially prone to new inputs and suggestive questioning. Ernsdorff & Loftus, Let Sleeping Memories Lie? Words of Caution About Tolling the Statute of Limitations in Cases of Memory Repression (1993), 84 J.Crim.L. & Criminology 129, 155-158.
It is undisputed that memory may be repressed. Repression can be caused by extreme physical injury (such as that experienced by the “Central Park Jogger” who was brutally beaten and repeatedly raped and yet retains no memory of the incident), and by sheer mental shock where there is little or no physical injury, such as a war veteran who represses memories of battle even though he or she personally was not injured. Id. at 133. Thus, undeniably there are also adult survivors of childhood sexual abuse who have repressed memories of those experiences due, for example, to severe psychological shock.
It is widely accepted by scientists that children are more likely to repress memories of sexual abuse when that abuse occurs under certain circumstances. For instance, experts tend to agree that a child who is sexually abused at an early age has a greater likelihood of repressing the memory than a child who is abused *122at an older age. Id. at 137. Likewise, children who experience a particularly violent or intrusive type of abuse and those who are abused over a prolonged period of time are more likely to repress. Id.
But while scientists generally agree that memories can be repressed, admittedly there are few empirical data demonstrating exactly what occurs during the three stages of memory regarding those memories which have been repressed. Id. at 133. In fact, there is little agreement among scientists about whether a repressed memory can be retrieved and, if it can, whether the memory retrieved is an accurate product. Id. at 154-155.
The reason for the disagreement in the psychotherapeutic community can better be understood by examining the manner in which repressed memories are retrieved. Recovered memories can be classified broadly into two categories: those emerging spontaneously and those retrieved with the aid of a professional, such as a psychologist or psychoanalyst. Id. at 137-138. Kanovitz, Hypnotic Memories and Civil Sexual Abuse Trials (1992), 45 Vanderbilt L.Rev. 1185, 1216. While I have concerns about the reliability of recovered memories in both categories, it is the latter one that I especially want to focus on because the plaintiff in this case claims to have recovered memories of childhood sexual abuse after having consulted a therapist. Accordingly, my principal concern with the majority’s opinion is that it makes no distinction between memories recovered naturally and those retrieved by psychotherapeutic professionals.4 Further, the majority cites no hard science in support of its position.
The instant case is typical of the type of repressed memory cases confronting our courts. The patient, who most often is a woman, seeks treatment for bulimia or some other psychological disorder. Sleeping Memories, supra, at 139. See, also, Loftus & Rosenwald, Buried Memories/Shattered Lives (Nov.1993), 79 A.B.A.J. 70, 71. The therapist expresses to the patient that her condition may be the result of a traumatic event in her past of which she has repressed all memory because it is too painful, and may even suggest that the patient’s behavior is typical of someone who was sexually abused as a child. Sleeping Memories, supra, at 158-159. The therapist then will assist the patient in recalling her memory so that she can better deal with her disorder. Id. at 139. In helping patients recover repressed memories, therapists employ various memory enhancement techniques such as hypnosis, the drug sodium amytal, and dream analysis. Buried Memories/Shattered Lives, supra, at 72-73.
*123But a growing body of evidence indicates that many of these “repressed” memories of sexual abuse may be implanted in patients’ minds, unwittingly or otherwise, by therapists’ suggestions. Hypnotic Memories, supra, at 1218. The problem is compounded by the fact that therapists have little, if anything, by way of guidelines to follow and administer these techniques with little uniformity. Sleeping Memories, supra, at 159-161. Further complicating the issue is the lack of clinical case studies supporting the concept of repression. Id. at 134. This is not surprising, however, given the ethical implications of reproducing in an experimental setting the trauma necessary to induce repression. Id.
Some variation in memory retrieval methods, however, can be explained. Psychotherapists who engage in recovered memory methods are considered either forensic or clinical. Hypnotic Memories, supra, at 1217-1218. Each group uses different techniques in attempting to retrieve a repressed memory because each group is attempting to accomplish something fundamentally different. The forensic psychotherapist is typically trying to elicit information that will be admissible at trial and, therefore, will not “prepare” the patient, make suggestions, or ask leading questions during therapy. See id. at 1217-1218. The clinician’s purpose, however, is completely different. The clinician’s goal is rehabilitation. The treatment program is provided solely to benefit the patient. If a patient’s rehabilitation can be accomplished by assisting the patient to recall a traumatic memory heretofore repressed, whether the memory is fact or fantasy, the clinician will encourage the patient to recall that memory in whatever form. Id. at 1218. For it is not necessarily the recalling of an accurate memory with which the clinician is concerned, but with the patient’s overall rehabilitation. Id. For example, in attempting to rehabilitate patients by helping them recall a traumatic memory, clinicians may reveal their own expectations before the session about the information they expect to recover, ask leading questions, and encourage patients to use their imagination. See id. at 1218-1219. As noted above, none of these techniques is appropriate in the forensic setting.
In my view, there are unmistakable parallels between the practice of retrieving repressed memories and the science of polygraphy. Courts consistently have been reluctant to accord credibility to the results of a polygraph test. This reticence can be traced back to the landmark case of Frye v. United States (C.A.D.C.1923), 293 F. 1013, in which the court stated that a scientific technique from which a deduction is made must be sufficiently established to have gained general acceptance in the particular field to which it belongs. This axiom has since been adopted by most courts as the standard in determining the admissibility of evidence based on a particular scientific technique. And while the United States Supreme Court has recently ruled that in federal trials Frye’s “general acceptance” test, heretofore the exclusive test for admitting scientific evidence, was superseded by the adoption of the Federal Rules of Evidence, the court went *124on to state that, under the Rules, courts “must ensure that any and all scientific testimony or evidence admitted is not only relevant, but reliable,” and that “[w]idespread acceptance can be an important factor in ruling particular evidence admissible, and ‘a known technique that has been able to attract only minimal support within the community’ * * * may properly be viewed with skepticism.” Daubert v. Merrell Dow Pharmaceuticals, Inc. (1993), 509 U.S. -, at - and -, 113 S.Ct. 2786, at 2795 and 2797, 125 L.E.2d 469, at 480 and 483.
It is my belief that, like polygraphy, the practice of memory recovery is fraught with unreliability and, when used in the judicial system, should receive the same skepticism and critical examination given to the use of polygraphy. Not unlike the science of polygraphy, memory retrieval places unusual responsibility on the examiner. Based on the foregoing I can only conclude that the practice of memory retrieval is not reliable and is not sufficiently established to have gained general acceptance in the psychotherapeutic community, and, therefore, that we should not recognize those methods in our courts at present.
I decline here, however, to engage in a discussion of any single solution, of which there are several, to this problem. Suffice it to say, it is my sincere belief that the resolution of this issue lies with the legislature and not the judiciary. The Ohio General Assembly is the appropriate body to conduct hearings, consider expert testimony and, most important, fashion standards. Thus, at this time I would not create a common-law rule of discovery and accrual in cases alleging sexual abuse where the alleged victim claims to have recovered, with the aid of a therapist, a repressed memory of childhood sexual abuse.
The particular facts of this case illustrate my concern. The plaintiff here sought professional help for depression and anxiety. Her treatment included therapy and medication from a social worker, a psychologist and a psychiatrist. Although she does not indicate the period of time over which the alleged abuse occurred, she acknowledges that the abuse did not begin until she was older, age twelve. Therefore, while her therapy may have helped her in recovering from her disorder, my reservations regarding the reliability of memory retrieval methods used by psychotherapists, and their consequent results, warrant that I caution against adoption of a discovery rule in this case.
For the foregoing reasons, I would reverse the judgment of the court of appeals and sustain the trial court’s grant of defendant’s motion to dismiss.

. The following material has been adapted from two scholarly articles, particularly from a very recent law review article co-authored by Dr. Elizabeth P. Loftus, Professor of Psychology and Adjunct Professor of Law at the University of Washington. She is considered one of the leading authorities on memory.


. At present I decline to address the situation of an adult who naturally and without the aid of a therapist recovers a repressed memory, because that situation is factually, and therefore perhaps legally, different from the one we face today.